                                         Case 3:19-cv-00038-MMC Document 281 Filed 07/07/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEBBIE L. VIALE, et al.,                       Case No. 19-cv-00038-MMC
                                                         Plaintiffs,                    ORDER GRANTING DEFENDANT
                                  8
                                                                                        SPX COOLING TECHNOLOGIES,
                                                   v.                                   INC.'S MOTION FOR SUMMARY
                                  9
                                                                                        JUDGMENT
                                  10     AIR & LIQUID SYSTEMS CORP, et al.,
                                                                                        Re: Doc. No. 256
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant SPX Cooling Technologies, Inc.'s ("SPX") "Motion

                                  14   for Summary Judgment or, in the Alternative, Partial Summary Judgment of Plaintiffs'

                                  15   Claim for Punitive Damages," filed May 22, 2020. Plaintiffs have filed opposition, to

                                  16   which SPX has replied. Having read and considered the papers filed in support of and in

                                  17   opposition to the motion,1 the Court rules as follows.2

                                  18          In the operative complaint, the Second Amended Complaint ("SAC"), plaintiffs

                                  19   allege Ronald Viale ("Viale") "used, handled, or was otherwise exposed to asbestos and

                                  20   asbestos containing products provided by or manufactured by the defendants," that he

                                  21   "contracted the terminal cancer, mesothelioma" as a result of such exposure, and that, in

                                  22   July 2018, he died. (See SAC, Introduction at 3:3-7, ¶ V.) Based on said allegations,

                                  23   plaintiffs, who are, respectively, the decedent's wife and daughter, assert against SPX

                                  24   the following four Causes of Action: "Negligence," "Strict Liability," "False

                                  25

                                  26          1
                                               Contrary to plaintiffs' argument, SPX's motion was not filed in violation of this
                                  27   Court's Standing Orders.
                                              2
                                  28              By order filed June 18, 2020, the Court took the matter under submission.
                                         Case 3:19-cv-00038-MMC Document 281 Filed 07/07/20 Page 2 of 4




                                  1    Representation," and "Intentional Tort."

                                  2           In its motion, SPX argues plaintiffs lack evidence to establish Viale was exposed

                                  3    to any asbestos-containing product, specifically, cooling towers, manufactured by SPX's

                                  4    predecessor Marley Cooling Tower Company ("Marley").3 As set forth below, the Court

                                  5    agrees.

                                  6           A moving party who does not have the "ultimate burden of persuasion at trial" may

                                  7    meet its initial burden to show entitlement to summary judgment by "show[ing] that the

                                  8    nonmoving party does not have enough evidence of an essential element of its claim or

                                  9    defense to carry its ultimate burden of persuasion at trial." See Nissan Fire & Marine Ins.

                                  10   Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). Put another way, the movant may

                                  11   meet its initial burden "by showing – that is, pointing out to the district court – that there is

                                  12   an absence of evidence to support the nonmoving party's case." See id. at 1105 (internal
Northern District of California
 United States District Court




                                  13   quotation and citation omitted). Alternatively, the moving party may meet its initial burden

                                  14   by "produc[ing] evidence negating an essential element of the nonmoving party's claim."

                                  15   See id. at 1102.

                                  16          Here, SPX has submitted a declaration by its Claims and Litigation Manager (see

                                  17   DeLoache Decl.), and, in addition, has submitted plaintiffs' initial disclosures, plaintiffs'

                                  18   responses to interrogatories, plaintiffs' responses to requests for production of

                                  19   documents, excerpts from the deposition of each plaintiff, and excerpts from the

                                  20   deposition of each co-worker of Viale who was deposed (see Estrada Decl. Ex. A-C, Ex.

                                  21   D at 4-14, 16-17, Ex. E-G, Ex. H at 4-6, Ex I at 26:7-24, Ex. J at 49:12-17, Ex. K at 37:3-

                                  22   6, 64:23-65:21, 74:10-77:6, Ex. L at 170:6-12, 170:24-172:21, 175:14-19, 179:7-180:19,

                                  23   183:8-15, 184:18-23, 185:9-15, 185:9-187:3, 188:4-25, 189:19-194:13, 314:12-315:3, Ex.

                                  24   M at 188:24-189:5, 193:10-195:11, 196:8-14, 198:3-14, 199:4-7, 200:2-21, 203:8-209:16,

                                  25   211:2-12, 214:21-24, 216:8-15, 220:10-222:24, 224:1-12, 225:12-228:9, 228:22-231:19,

                                  26
                                  27          3
                                               Plaintiffs have sued SPX solely in its capacity as the successor-in-interest to
                                  28   Marley. (See SAC at 4:3, 4:26-27, 8:13-14.)

                                                                                       2
                                         Case 3:19-cv-00038-MMC Document 281 Filed 07/07/20 Page 3 of 4




                                  1    233:2-236:24, 238:2-5, 241:11-247:7, Ex. N at 202:11-204:6, Ex. O at 129:14-139:14.)

                                  2    Having reviewed that evidence, the Court finds SPX has met its initial burden.

                                  3           Where, as here, the party moving for summary judgment has met its initial burden

                                  4    to "demonstrate the absence of a material fact," see Celotex Corp. v. Catrett, 477 U.S.

                                  5    317, 323 (1986), the nonmoving party, to defeat the motion, must, by affidavits or other

                                  6    evidence, "designate specific facts showing that there is a genuine issue for trial," see id.

                                  7    at 324 (internal quotation and citation omitted). In that regard, plaintiffs have offered

                                  8    close to four hundred pages of documents comprising excerpts from deposition testimony

                                  9    given in this case, excerpts from deposition testimony given in two other cases, SPX's

                                  10   responses to interrogatories provided in the instant case, and two reports authored by

                                  11   experts designated in the instant case by plaintiffs. (See Belantis Decl. Exs. A-G.)

                                  12          Citing to four of those exhibits, specifically, excerpts from deposition testimony
Northern District of California
 United States District Court




                                  13   given by Bernard Upton and Steven Upton, as well as the expert reports of Charles Ay

                                  14   and James Dahlgren, plaintiffs argue they have submitted evidence sufficient to raise a

                                  15   triable issue as to whether Viale was exposed to asbestos contained in a cooling tower

                                  16   manufactured by Marley. As set forth below, the evidence on which plaintiffs rely does

                                  17   not suffice to raise a triable issue.

                                  18          First, although Bernard Upton, a co-worker of Viale, testified Viale worked near

                                  19   cooling towers at two jobsites, he testified he did not know "the make of" either such

                                  20   tower. (See id. Ex. B at 169:9-15, 188:23-25; Estrada Decl. Ex. L at 186:25-187:3).

                                  21          Next, although Steven Upton testified that, at one jobsite, "carpenters" were

                                  22   performing "some maintenance" on the exterior wood of a Marley cooling tower located

                                  23   "across the road" and "probably 150 feet" from where he and Viale were working (see

                                  24   Belantis Decl. Ex. A at 75:8-23; Estrada Ex. K at 75:24-76:24), plaintiffs have offered no

                                  25   evidence to support a finding that the cooling tower contained asbestos,4 let alone that

                                  26
                                              4
                                  27           SPX has offered evidence, undisputed by plaintiffs, that, during the relevant time
                                       period, some Marley cooling towers incorporated asbestos-containing components, while
                                  28   others did not. (See DeLoache Decl. ¶¶ 13-15.)

                                                                                     3
                                         Case 3:19-cv-00038-MMC Document 281 Filed 07/07/20 Page 4 of 4




                                  1    any asbestos would have been released as a result of exterior maintenance, or that Viale

                                  2    was anywhere in the vicinity of the tower at the time of any such release.

                                  3           Lastly, Charles Ay's opinion that Viale was "exposed to asbestos" from "cooling

                                  4    towers at various locations" and James Dahlgren's opinion that "Viale developed

                                  5    pathologically-confirmed mesothelioma cancer" as a result of his exposure to asbestos-

                                  6    containing products, including "cooling towers," are both predicated on the deposition

                                  7    testimony of Bernard Upton and Steven Upton (see Belantis Ex. F at 8, 12; Ex. G at 1-2,

                                  8    11), and, consequently, assume a fact not supported by the evidence. See Guidroz-

                                  9    Brault v. Missouri Pacific Railroad Co., 254 F.3d 825, 830 (9th Cir. 2001) (affirming

                                  10   exclusion of expert opinion, where opinion "not sufficiently founded on facts" in record).

                                  11          Accordingly, SPX's motion for summary judgment is hereby GRANTED.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: July 7, 2020
                                                                                               MAXINE M. CHESNEY
                                  15                                                           United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
